Citation Nr: 1509904	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC).

3. Entitlement to non-service connected death pension benefits.

4. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  He died in May 2011, and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2011.

2. The immediate cause of death listed on the death certificate was cardiogenic shock, due to or as a consequence of acute coronary syndrome, due to or as a consequence of coronary artery disease, with another significant contributing condition being chronic obstructive pulmonary disease (COPD).

3. At the time of the Veteran's death, he was not service connected for any disability.

4. The Veteran did not have active service during a period of war.  

5.  The cause of the Veteran's death was not a service-connected disability or a disability for which service-connection was warranted. 


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.312 (2014).

2. The criteria for DIC have not been met.  38 U.S.C.A.  § 1310 (West 2002); 38 C.F.R. § 3.5, 3.22 (2014).

3.  The criteria for death pension have not been met.  38 U.S.C.A. § 5141(a) (West 2002); 38 C.F.R. § 3.2 (2014).  

4.  The criteria for entitlement to a burial allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for DIC benefits (including claims for service connection for the cause of a veteran's death), VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A letter sent by the RO in November 2011 met the notice requirements.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary. 

The Veteran's service treatment records and identified private treatment records have been obtained and associated with the claims file.  The appellant further submitted the Veteran's death certificate and was requested to submit any other medical evidence that showed that the Veteran's death was caused by a service-connected condition.  She has not identified any evidence that has not been obtained.

With regard to obtaining a medical opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

Here, the Board acknowledges VA has not obtained a medical opinion with respect to the appellant's claim.  However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin contributed substantially or materially to the Veteran's death.  The evidence of record fails to suggest such a potential relationship, as the Veteran's cause of death developed many years after service and no medical opinion or statutory presumption provides a potential link to service.  Further, service connection had not been established for any disability at the time of the Veteran's death.   

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination/medical opinion is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans/appellants claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the claimed disability is related to military service is the conclusory generalized lay statements of the appellant, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

II.  Service Connection for the Cause of Death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the certificate of death reflects that the Veteran died in May 2011 with an immediate cause of death of cardiogenic shock, due to or as a consequence of acute coronary syndrome, due to or as a consequence of coronary artery disease, with another significant contributing condition being chronic obstructive pulmonary disease (COPD).  There was an approximate interval of  "months" between the onset of coronary artery disease and death, and "hours"  between the onset of acute coronary syndrome and death.

None of the conditions listed on the death certificate were service-connected at the time of the Veteran's death.  To the contrary, during his lifetime the Veteran had not established service connection for any disability.  

As such, the Board notes that such there were no service-connected disabilities involving active processes affecting vital organs, and there were no resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3).  

Significantly, although the appellant has expressed her disagreement with the RO's denial of her claim for entitlement to service connection for the Veteran's cause of death, she has not expressed any contentions as to why the Veteran's cause of death should be service connected.    

There is no evidence or argument that the Veteran served in the Republic of Vietnam, or that the conditions of his service involved duty or visitation in the Republic of Vietnam.  Indeed, the Veteran's service records reflect that he did not have any overseas service.  

Moreover, there is no argument or indication that the listed immediate and contributory causes of the Veteran's death of cardiogenic shock, acute coronary syndrome, coronary artery disease, or COPD were related to any injury or disease during service.  In particular, none of those conditions were noted in his service treatment records, and there is no medical evidence or opinion linking such conditions directly to service.  To the contrary, on the Veteran's September 1963 Report of Medical History at separation, he indicated that he was in good health and never experienced palpitations, a pounding heart, or abnormal blood pressure, although he did indicate that his father had heart trouble.  Similarly, on his September 1963 Report of Medical Examination at separation, the Veteran's heart and vascular system were noted to be within normal limits.  Although private treatment records dated from 2003 to 2009 documented diagnoses of hyperkalemia, congestive heart failure, chronic obstructive pulmonary disease, and hyperlipidemia, there was no medical opinion relating these disabilities, or the Veteran's causes of death, to his period of active duty service.  In addition, during his lifetime, the Veteran sought entitlement to service connection for hearing loss and tinnitus, but did not seek entitlement to service connection for any of the disabilities that contributed to his death.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  Further, there is no argument or indication that any other presumptive provisions would apply in this case.

In sum, the Veteran was not service connected for any disabilities in his lifetime, and the evidence does not show that service connection is warranted for those conditions named as the principal or contributory causes of death, on either a nonpresumptive direct-incurrence basis or a presumptive direct-incurrence basis.  As such, service connection is not warranted for the cause of the Veteran's death.  38 C.F.R. § 3.312.  

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  DIC Benefits

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability. 38 U.S.C.A. § 1318

As discussed above, service connection had not been established for any disability at the time of the Veteran's death, and the preponderance of evidence shows that no condition that caused the Veteran's death had onset during or was caused by his active service.  Therefore, the appeal as to entitlement to DIC must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

IV.  Non-Service Connected Death Pension Benefits

The Secretary shall pay to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, or pension at the rate prescribed by this section, as increased from time to time under section 5312 of this title.  38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2014).  

The threshold requirement for such pension is that the veteran was a veteran of a period of war.  Here, the Veteran's service personnel records detail that his period of active duty service began in November 1961 and ended in November 1963.  The Korean conflict period of war ended on January 31, 1955.  38 C.F.R. § 3.2 (2014).  The Vietnam era period of war began on February 28, 1961 and ended on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period.   Id.  However, for all other veterans, the Vietnam era period of war began on August 5, 1964 and ended on May 7, 1975.  

Here, the Veteran's DD Form 214 reflects that he did not have any foreign service.  Moreover, neither the Veteran nor the appellant ever claimed that he served in the Republic of Vietnam.  Thus, the Veteran's active service ended before the Vietnam era period of war.  

Because the Veteran is not a veteran of a period of war, the appeal must be denied as to the issue of entitlement to death pension.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

V.  Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, then certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2014).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2014).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c) (2014).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a) (2014).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes.  38 C.F.R. § 3.1600(a), (f) (2013); see also 38 U.S.C.A. § 2303(b).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, then VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, then no allowance may be paid.  Id.  

As detailed above, the Board has determined that the Veteran's cause of death was not service connected.  As such, the appellant is not entitled to a service-connected burial allowance.

With respect to entitlement to a nonservice-connected burial allowance, as detailed above, the Veteran was not in receipt of pension or compensation or military retired pay at the time of his death, nor did he serve during a period of war, nor was he discharged or released from active service for a disability incurred or aggravated in the line of duty.  

The Board notes that the Veteran did have original claims for compensation pending at his time of death.  Specifically, he had filed claims of entitlement to service connection for hearing loss and tinnitus in January 2009, which were denied in a May 2009 rating decision.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case in February 2010.  The Veteran then submitted a timely VA Form 9 to appeal the denials to the Board in February 2010, but died in May 2011, prior to issuance of a Board decision.  

However, on the date of the Veteran's death, there was not sufficient evidence in the claims file to have supported an award for entitlement to service connection for hearing loss or tinnitus.  The Veteran's service treatment records did not reveal any evidence of audiological symptomatology, to include hearing loss and tinnitus.  When the Veteran filed his claims for service connection in January 2009, he did not indicate when the hearing loss and tinnitus began.  He was provided with a VA audiological examination in April 2009, at which time the examiner opined that the Veteran's diagnosed sensorineural hearing loss was not likely a result of his military noise exposure.  Moreover, the Veteran denied having any other audiological symptoms at his VA examination, including tinnitus.  There was no medical or lay evidence of record which suggested a link between the Veteran's hearing loss or tinnitus and his period of active duty service.  For these reasons, the Board finds that there was not sufficient evidence in the claims file at the time of the Veteran's death to have supported an award for entitlement to service connection for hearing loss or tinnitus.  

For these reasons, the appeal must be denied as to the issue of entitlement to burial benefits.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to burial benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


